Dissenting Opinion by
Mb. Justice Pomeroy:
The Court considers the inapplicability of Section (4) (1) (4) (5) of the Unemployment Compensation Law to be determinative of appellant’s eligibility for benefits. I am unable to agree with the rationale of the opinion. See Starinieri Unemployment Comp. Case, 447 Pa. 256, 260 (Pomeroy, J., dissenting). Furthermore, the result reached, in my opinion,, is faulty because it overlooks Section (4)(x)(10) of the Law, which at the times here involved* provided as follows:
“(x) ‘Wages’ means all remuneration . . . paid by an employer to an individual with respect to his employ*468ment except that the term ‘wages’ shall not include:
“(10) The amount of any payment made after October first, 1961, to an individual by any corporation, partnership, association or other business entity in which fifty per centum (50%), or more of the proprietary interest is owned by such individual, his spouse, father, mother, son, daughter, brother, sister, or any combination of such persons, unless the tax imposed by the Federal Unemployment Tax Act [26 U.S.O.A. §§3301 et seq.] is payable with respect to such payment or payments.” (Emphasis added.)
Under Section 404 of the Law, an applicant such as appellant must have been paid a certain minimum ($440) in “wages” in the base year in order to qualify for benefits. As appellant’s husband owned 98% of the proprietary interest in the employing corporation, Golden Triangle Storage Co., Inc., it is clear that under Section (4) (x) (10) her remuneration from that corporation did not qualify as “wages”, unless a tax was payable by that company under the Federal Unemployment Tax Act. Because the record does not reveal whether or not such a federal tax was in fact payable, I would remand to the Board for such a determination. Since the remand ordered by the majority appears to be premised on the appellant’s eligibility for benefits, I am obliged to dissent.

 Although repealed by the Act of September 27, 1971, P. D. , No. 108, §8, Section (4) (x) (10) was in force when the Board denied benefits to the applicant in the present case.